Title: To George Washington from Brigadier General Anthony Wayne, 2 December 1779
From: Wayne, Anthony
To: Washington, George


        
          Light Infantry Camp Second River [N.J.]2 Decr 1779
          Dear General
        
        From the best Intelligence I have be[en] able to procure no Embarkation had taken place at New York the day before Yesterday—altho’ all accounts agree that the Shiping are in perfect readiness for the purpose—We have had among many others ten british Granadiers Deserters belong[ing] to the 44th Regiment within three Weeks—besides two that were Captured a few days since—by the Militia—upon which I recd the Inclosed Letter but this is all fair as I had taken the same Liberty by sending in Capt. Gibbons last Week with two Women who were permitted to go to their Husbands—however Major Lumm—will gain nothing by the Reconnoitring—as I shall probably send him an Answer from the State Commissary of Prisoners in a day or two.
        In Obedience to your Excellency’s letter of the 27th Ultimo I have sent to the Respective Corps from which the Light Infantry were taken for their proportions of Clothing—as also for the

Difficiency of men Occationed by the Expirations of their Inlistments—which are Considerable in Almost every state except Pennsa.
        If your Excellency means to keep this Corps together—it will be absolutely necessary to give Orders for furnishing such men as are Inlisted during the War—for at present too many of the Regiments make a point of sending only who are the most Naked & whose term of Service will expire in a few days to replace such as are already free by which means we have a Constant fluctuation attended with a good deal of trouble & Chagrin to the Officer’s of the Corps.
        It wou’d give me much pain to be deemed Officious—but as many of the Officer have made application to me for leave to send for their Winter Clothing & Baggage—I did not think proper to Comply with their request until such time as I could know whether the Corps was to be dissolved or not—as it wo[u]ld be Accumulating our Baggage & putting them to Unnecessary trouble & Difficulty in the Conveyance in case a Dissolution takes place—I therefore wish to know your Excellency’s Determination on this Subject, that we may govern ourselves accordingly. I am with true Esteem Your Excellency’s Most Obt & very Hume Sert
        
          Anty Wayne
        
        
          N.B. I have made two or three attemp[t]s to Reconnoiter Staten Island—but not so fully as I wish & Intend when the Weather become[s] favorable—I find that the Following Regiments are at present th[ose] which are all hutted or hutting except Buskirks—said to be destined for the Light Horse.
          viz. 7th British about 350[,] 43 Do [British]—400[,] One Hessian Regt 500[,] Lord Rodans [Rawdon’s] Corps say—300[,] Queens Rangers—90[,] Bartons—150[,] Buskirks—150 [Total] 1940 Commanded by Major Genl Pattisson.
        
      